Court of Appeals
                                               Third District of Texas
                                               P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                      www.txcourts.gov/3rdcoa.aspx
                                                             (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                         JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                              April 23, 2015

Ms. Alicia Nicole Perez                                     Mr. Daniel Palmitier
302 Chapel Square                                           150 N. Seguin Ave., Suite 307
Sprin, TX 77388                                             New Braunfels,TX 78130
                                                            * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:       03-15-00232-CR
         Trial Court Case Number:       CR2012-603


Style:    Alicia Nicole Perez
          v. The State of Texas

Dear Counsel:


        The Court has been advised that appellant has given notice of appeal. The cause in this Court will
bearthe number and style shown above. Appellant is requested to forward a docketing statement to this
Court on or before May 04,2015. See Tex. R. App. P. 32.2. If appellant has not already done so, he must
make a written requestto the clerk and the court reporter and make arrangements for payment ofthe record
within ten days of the receipt ofthis notice. See Tex. R. App. P. 34.6(b)(1).

                                                         Very truly yours,

                                                         JEFFREY D. KYLE, CLERK

                                                                Ge
                                                         BY:
                                                               Courtland Crocker, Deputy Clerk



cc:      Ms. Grace Duncan                                The Honorable Heather Kellar
U*-   ""ft*.
               Court of Appeals                                         OFFICIAL BUSINESS
                                                                        STATE OF TEXAS
                         Third District                                                                                                        Plir.i . i" nM 1
                                                                        PENALTY EORA_,r-
               P.O. BOX 12547. AUSTIN, TEXAS 78711-2547                                                                     02 1M             $ 00.406
                                                                        PRIVATE USE^                                        0004279596     APR 23 2015
                                                                                                                            MAILED FROM ZIP CODE 78 701
                        S RECEIVED'
                             MAY 0 8 2015
                                                                      MS. ALICIA NICOLE PEREZ
                        WHiRD COURT OF APPEALS                        302 CHAPEL SQUARE
                         \    JEFFREY DKYI F /
                                                                      SPRir" r \ / -7-7OO0
                                                                                                    .
                                                                                                                       •
                                                                                                                                 3=5-3.-
                                                                                            RETUPN TO SENDER
                                                                                               NO SUCH NUMBER
                                                                                            :\ pa,- SLE TO - 95 '*'a° O
                                                                              3C:   7 87-1-12 S 47 47              *B493-02332-e4-24
                                                              78712.$25 47            •i»i*1"j*i1il*i1i,«i1"***illiiilllii,li"11*,sji,sj*1*«l8l^*s
                                                          4              7"